
	

114 HR 1958 IH: Year-Round Pell Grant Restoration Act
U.S. House of Representatives
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1958
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2015
			Mr. Hinojosa (for himself, Mr. Scott of Virginia, Ms. Linda T. Sánchez of California, Mr. Butterfield, Ms. Judy Chu of California, Mr. Kind, and Ms. Fudge) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To improve the Federal Pell Grant program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Year-Round Pell Grant Restoration Act. 2.FindingsCongress finds the following:
 (1)The Congressional Budget Office reports on any overall financial surplus or shortfall in the funding provided for the Federal Pell Grant program. However, in recent years, in order to meet the maximum Federal Pell Grant level with the provided level of funding, Congress has made cuts to the program through imposing additional eligibility requirements for Federal Pell Grants and limiting the availability of year-round Federal Pell Grants, causing significant uncertainty and reducing access to higher education for millions of hardworking college students.
 (2)The traditional student who attends college for 4 years immediately after high school is now a minority of college students today. Ambitious students now need more flexibility to attend school year-round while juggling work schedules.
 (3)Section 1860 of the Department of Defense and Full-Year Continuing Appropriations Act, 2011 (Public Law 112–10, 125 Stat. 169) eliminated the provision of the Federal Pell Grant program of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.) that allowed more than one Federal Pell Grant awards per year, creating significant hardship for many students trying to take courses over the summer or outside the traditional school calendar. Allowing students to continue to receive Federal Pell Grants in successive semesters, without a gap, would reduce the time needed to complete their degrees.
			3.Year-Round Federal Pell Grant students
 (a)In generalSection 401(b) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)) is amended by adding at the end the following:
				
					(8)
 (A)In this paragraph, the term eligible student means a student who— (i)has received a Federal Pell Grant for an award year and is enrolled in an eligible program for one or more additional payment periods during the same award year that are not otherwise fully covered by the student's Federal Pell Grant;
 (ii)continues to meets all eligibility requirements to receive a Federal Pell Grant under this section; and
 (iii)attends an institution of higher education on average, not less than a half-time basis. (B)Notwithstanding any other provision of this subsection, the Secretary shall award an additional Federal Pell Grant to an eligible student for the additional payment periods during an award year that are not otherwise fully covered by the student's Federal Pell Grant for the award year.
 (C)In the case of a student receiving more than one Federal Pell Grant in a single award year under subparagraph (B), the total amount of the Federal Pell Grants awarded to such student for the award year shall not exceed an amount equal to 150 percent of the total maximum Federal Pell Grant for such award year calculated in accordance with paragraph (2).
 (D)Any period of study covered by a Federal Pell Grant awarded under subparagraph (B) shall be included in determining a student's duration limit under subsection (c)(5).
 (9)In any case where an eligible student is receiving a Federal Pell Grant for a payment period that spans two award years, the Secretary shall allow the eligible institution in which the student is enrolled to determine the award year to which the additional period shall be assigned..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on July 1, 2015.  